      Case 1:19-cr-00463-DLC Document 75 Filed 08/06/20 Page 1 of 5


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA,              :            S9: 19Cr0463 (DLC)
                                       :
               -v-                     :                    ORDER
                                       :
BENZION ZIRKIND,                       :
                                       :
                          Defendant.   :
                                       :
-------------------------------------- X


DENISE COTE, District Judge:

    Defendant Benzion Zirkind, who is out on bail, is

represented by Zaki Tamir, Esq.      The defendant’s trial is

scheduled to begin on December 7, 2020.       The defendant’s

pretrial motions are due September 4, 2020; the Government’s

opposition is due September 11.

    On August 3, 2020, Matthew D. Myers, Esq. filed a notice of

appearance.   Before Mr. Tamir is relieved or an appearance by

Mr. Myers is accepted, the Court must make inquiry of the

defendant and counsel.    Accordingly, it is hereby

    ORDERED that a conference is scheduled for Friday, August

14, 2020 at 10:00am. in which Mr. Tamir, Mr. Myers, the

defendant, and counsel for the Government all must participate.

    IT IS FURTHER ORDERED that the Government shall provide Mr.

Tamir with a copy of this Order.
      Case 1:19-cr-00463-DLC Document 75 Filed 08/06/20 Page 2 of 5


     IT IS FURTHER ORDERED that defense counsel shall respond to

the following two questions by Monday, August 10, 2020 at noon:

     1) Does the defendant prefer (1) an in-court proceeding in
        Courtroom 18B, 500 Pearl Street, (2) a videoconference
        via the Skype for Business platform, or (3) an audio-
        only telephone conference?

     2) If the defendant prefers a videoconference proceeding
        but the Skype for Business platform is not reasonably
        available to the defendant, does the defendant prefer
        (1) an in-court proceeding in Courtroom 18B, 500 Pearl
        Street or (2) an audio-only telephone conference?

     To determine whether Skype for Business is reasonably

available to the defendant, defense counsel and the defendant

shall paste the following link into their browsers:

https://meet.lync.com/fedcourts-nysd/anthony_sampson/MV7WLJTU.

To use this link, you may need to download software to use

Skype’s videoconferencing features.1      Users who do not have an

Office 365 account may use the “Join as Guest” option.          When you

successfully access the link, you will be placed in a “virtual

lobby.”

     For further instructions concerning Skype for Business and

general guidelines for participation in video and

teleconferencing, visit https://nysd.uscourts.gov/covid-19-

coronavirus.   If you intend to join the conference from an Apple



1 See Microsoft, Install Skype for Business (last visited Apr.
29, 2020), https://support.office.com/en-us/article/install-
skype-for-business-8a0d4da8-9d58-44f9-9759-5c8f340cb3fb.
                                2
         Case 1:19-cr-00463-DLC Document 75 Filed 08/06/20 Page 3 of 5


device, you should ensure that you are running a version of

Skype for Business that was published on or after April 28,

2020.2    Users running earlier versions have encountered an issue

in which Skype for Business does not receive any inputs from the

computer’s microphone, and they cannot be heard by other

participants.

     If the defendant prefers a videoconference or telephone

conference proceeding, please complete and submit the written

consent form attached to this Order if it is feasible to do so.


Dated:      New York, New York
            August 6, 2020


                                    __________________________________
                                               DENISE COTE
                                       United States District Judge




2 See, e.g., Microsoft, Skype for Business on Mac (last visited
May 5, 2020), https://www.microsoft.com/en-us/download/
details.aspx?id=54108.
                                3
               Case 1:19-cr-00463-DLC Document 75 Filed 08/06/20 Page 4 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                                WAIVER OF RIGHT TO BE PRESENT AT
                                  -v-                                           CRIMINAL PROCEEDING
                                   BENZION ZIRKIND,                             19-CR-463(DLC)
                                               Defendant.
-----------------------------------------------------------------X


Conference

           I have been charged in an indictment with violations of federal law. I understand that I have a right to be
           present at all conferences concerning this indictment that are held by a judge in the Southern District of
           New York, unless the conference involves only a question of law. I understand that at these conferences
           the judge may, among other things, 1) set a schedule for the case including the date at which the trial will
           be held, and 2) determine whether, under the Speedy Trial Act, certain periods of time should be properly
           excluded in setting the time by which the trial must occur. I have discussed these issues with my attorney
           and wish to give up my right to be present at the conferences. By signing this document, I wish to advise
           the court that I willingly give up my right to be present at the conferences in my case for the period of time
           in which access to the courthouse has been restricted on account of the COVID-19 pandemic. I request that
           my attorney be permitted to represent my interests at the proceedings even though I will not be present.



Date:                  ____________________________
                       Signature of Defendant


                       ____________________________
                       Print Name


I hereby affirm that I am aware of my obligation to discuss with my client the charges contained in the indictment,
my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and this waiver
form. I affirm that my client knowingly and voluntarily consents to the proceedings being held in my client’s absence.
I will inform my client of what transpires at the proceedings and provide my client with a copy of the transcript of
the proceedings, if requested.

Date:                  ____________________________
                       Signature of Defense Counsel


                       ____________________________
                       Print Name
            Case 1:19-cr-00463-DLC Document 75 Filed 08/06/20 Page 5 of 5



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also translated this
document, in its entirety, to the defendant before the defendant signed it. The interpreter’s name is:
_______________________.



Date:             _________________________
                Signature of Defense Counsel




Accepted:         ________________________
                  Signature of Judge
                  Date:




                                                          2
